DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                FRITZ ALISME,
                                  Appellant,

                                        v.

                             STATE OF FLORIDA,
                                  Appellee.

                                 No. 4D19-429

                              [October 23, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 09-22392CF10A.

    Fritz Alisme, Florida City, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Luke R. Napodano,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant Fritz Alisme challenges the trial court’s summary denial of
his motion for postconviction relief. Appellant claimed the DNA evidence
admitted at trial was based on the inappropriate use of the combined
probability of inclusion (CPI) method in making a match. The trial court
did not order a state response to Appellant’s motion before it summarily
denied it, without explanation and without any record attachments
refuting Appellant’s contention. On appeal, Appellant argues the trial
court erred in denying his motion in this fashion. In response to this
Court’s Order to Show Cause, the State concedes trial court error, citing
to Florida Rule of Criminal Procedure 3.850(f)(5). 1

1 “Motions Conclusively Resolved by the Court Record. If the motion is legally
sufficient but all grounds in the motion can be conclusively resolved either as a
matter of law or by reliance upon the records in the case, the motion shall be
denied without a hearing by the entry of a final order. If the denial is based on
the records in the case, a copy of that portion of the files and records that
conclusively shows that the defendant is entitled to no relief shall be attached to
the final order.” (emphasis added).
   Accordingly, we reverse and remand for either record attachments that
conclusively refute Appellant’s claim or, alternatively, for an evidentiary
hearing. Fla. R. Crim. P. 3.850(f)(5), (8).

   Reversed and remanded.

CIKLIN, CONNER and FORST, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2